EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Registration Statement on FormF-3 of our reportdated March 24, 2010 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in Seanergy Maritime Holding Corp.'s Annual Report on Form 20-F for the year ended December 31, 2009. We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ PricewaterhouseCoopers S.A. Athens, Greece May 10, 2010 SK 26
